UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the trasition period from to Commission File Number 0-31857 ALLIANCE FIBER OPTIC PRODUCTS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0554122 (State or other jurisdiction of (I.R.S. employer Incorporation or organization) identification number) 275Gibraltar Drive, Sunnyvale, California 94089 (Address of Principal Executive Offices) (408) 736-6900 (Issuer's telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "accelerated filer", "large accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filer oAccelerated Filer o Non-accelerated filer o Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ OnOctober 29, 2010,8,640,983 shares of the registrant's Common Stock, $0.001 par value per share, were outstanding. ALLIANCE FIBER OPTIC PRODUCTS, INC. FORM10-Q QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 INDEX Page PART I: FINANCIAL INFORMATION 1 ITEM 1: FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets atSeptember 30, 2010 (unaudited) and December 31, 2009 1 Condensed Consolidated Statements ofOperation for the Three andNineMonths EndedSeptember 30, 2010and 2009 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the NineMonths EndedSeptember 30, 2010 and 2009 (unaudited) 3 Notes to Condensed Consolidated Financial Statements 4 ITEM 2: MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 4: CONTROLS AND PROCEDURES 19 PART II: OTHER INFORMATION 20 ITEM 1A: RISK FACTORS 20 ITEM 6: EXHIBITS 30 SIGNATURE 31 PART I:FINANCIAL INFORMATION ITEM 1:FINANCIAL STATEMENTS ALLIANCE FIBER OPTIC PRODUCTS, INC.  Condensed Consolidated Balance Sheets  (in thousands, except share data) September 30, December 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments Other current assets - ARS Rights - Accounts receivable, net Inventories, net Prepaid expense and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of bank loans 97 Total current liabilities Long-term liabilities: Bank loans Other long-term liabilities Total long-term liabilities Total liabilities Commitments and contingencies (Note 9) Stockholders' equity Common stock, $0.001 par value: 16,000,000 and 50,000,000 shares authorized atSeptember 30, 2010 and December 31. 2009, respectively; 8,585,633 and 8,489,422 shares issued and outstanding atSeptember 30, 2010 and December 31, 2009, respectively. 9 8 Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive income Stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. Share amounts reflect a 1-for-5 reverse split of the outstanding common stock effected on August 27, 2010. 1 ALLIANCE FIBER OPTIC PRODUCTS, INC.  Condensed Consolidated Statements of Income (Unaudited, in thousands, except per share data) Three Months EndedSeptember 30, NineMonths EndedSeptember 30, Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative 899 Total operating expenses Income from operations Interest and other income, net Net income before tax Income tax 20 62 Net income $ Net income per share: Basic $ Diluted $ Shares used in computing net income per share: Basic Diluted The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. Share and per share amounts reflect a 1-for-5 reverse split of the outstanding common stock effected on August 27, 2010. 2 ALLIANCE FIBER OPTIC PRODUCTS, INC.  Condensed Consolidated Statements of Cash Flows  (Unaudited, in thousands) NineMonths EndedSeptember 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on disposal of property and equipment 4 93 Amortization of stock-based compensation 79 Provision for inventory 67 ) Changes in assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other assets ) ) Other assets 69 ) Accounts payable ) Accrued expense ) Other long-term liabilities 49 13 Net cashprovided by operating activities Cash flows from investing activities: Purchase of short-term investments ) ) Proceeds from sales and maturities of short-term investments Purchase of property and equipment ) ) Net cash provide by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuance of commonstock under ESPP Proceeds from the exercise of common stock options 3 Repayment of bank borrowing ) ) Net cash provided byfinancing activities 9 Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $
